Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 1 of 53

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NOREEN SHEA, 18 cv 11170 (CS}
Plaintiff,

vs.

VILLAGE OF POMONA, BRETT YAGEL,

Defendants,

PLAINTIFI’S RESPONSE TO DEFENDANT YAGEL’S RULE 56.1
STATEMENT and COUNTERSTATEMENT

 

I. PROCEDURAL HISTORY

1. On or about November 3, 2017, Plaintiff filed a Verified Complaint with the
New York State Division of Human Rights (the “Administrative Complaint”}
against The Village of Pomona. (Saccomano Aff. Ex. A at 1 q 3}.

Admit

2, Plaintiffs Administrative Complaint alleged violations of Title VII of the Civil
Rights Act of 1964, and Section 296 of the New York State Human Rights Law.
(Saccomano Aff. Ex. A, at 12 4 11).

Admit

3. Plaintiff filed the instant Complaint on November 30, 2018. (Saccomano Aff.
Ex. A).

Admit

4, Plaintiff asserts a claim under Title VI of the Civil Rights Act of 1964 only
against Defendant The Village of Pomona (“Defendant Village”). (Saccomano
Aff. Ex. A at 8 {| 48).

Admit
©. Plaintiff asserts a claim under the Equal Protection Clause of the
Fourteenth Amendment to the United Stated Constitution, as made

1
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 2 of 53

actionable by 42 U.S.C. § 1983, only against Defendant Yagel in his official
capacity. (Saccomano Aff. Ex. A at 8 4 49).
Admit

i. ABOUT DEFENDANT YAGEL

6. Defendant Yagel first ran for office in the Village of Pomona in January,
2007, (Saccomano Aff. Ex. C, at 12 74 5-7).

Admit

7. Defendant Yagel was elected to the office of Trustee for the Village of
Pomona in March, 2007. (Saccomano Aff. Ex. C, at 12 ¥4 8-16).

Admit

8. Defendant Yagel ran for the position of Mayor of the Village of Pomona in
2011. (Saccomano Aff. Ex. C, at 25 7] 20-24).

Admit

9. Defendant Yagel testified that he stated to a former employee of the Village of
Pomona that “[he] d[id}n’t care who [was] moving to Pomona.” (Saccomano Aff.
Ex. C, at 96 7% 24-25).

Deny as hearsay ~ an out of court statement by defendant. This is
demonstrably false and contrary to the findings of fact rendered by Judge
Karas as cited in the counterstatement below.

10, Defendant Yagel testified that he grew up in Great Neck and “ha|s] a lot of
Jewish friends.” (Saccomano Aff. Ex. C, at 97 ||] 2-3).

Admit that he so testified, but see findings by Judge Karas that he
engaged in intentional religious discrimination against Hasidic Jews
seeking to reside in Pomona.

HI. PLAINTIFF’S EMPLOYMENT HISTORY WITH THE VILLAGE OF POMONA.
11. Plaintiff began her employment with the Village of Pomona (“Defendant
Village”) on February 1, 2016. (Saccomano Aff. Ex. B, at 16 74 30:2-4).

Admit

12. Plaintiff was hired in the position of Deputy Village Clerk. Id.
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 3 of 53

Admit

13. Plaintiff was interviewed by Defendant Yagel. (Saccomano Aff. Ex. B, at 7
44 12:17-19).
Admit

14. Plaintiff received her employment offer directly from Defendant Yagel.
(Saccomano Aff. Ex. B, at 7-8 ]@ 16:2-3).

Admit

15. Plaintiffs immediate supervisor was The Village Clerk/Treasurer (referred
to hereinafter as the “Village Clerk”). (Saccomano Aff. Ex. A, at 5 | 25).

Deny. Plaintiff had two supervisors and reported to them both: Artha
and Zummo, though she reported primarily to Zuammo. Shea Deposition
at 26.

16. The Village Clerk testified that she last worked for the Village of Pomona
on April 2, 2019. (Saccomano Aff. Ex. E, at 10 44 4-8).

Admit

i7. The Village Clerk testified that Defendant Yagel never instructed her to
“keep an eye on certain people” in a manner that exceeded or departed from
her position’s normal supervisory duties. (Saccomano Aff. Ex. E, at 46 74 20-
23).

Deny; she so testified that the Village Clerk testified the mayor never
asked her “in those terms.” Artha Deposition, at 46,1. 2. In fact,
according to Zummo, Artha continually reported all of the activities of
the office to the Mayor in real time. Shea Deposition at 125 and Shea
Affidavit, para. 13.

18. The Village Clerk testified that she did not hear Defendant Yagel speak to
Plaintiff “about how she was interacting with the people who came into the
office.”

Deny. Yagel did make comments to plaintiff about how she was
interacting with people in the office. See Exhibit 4 to Sussman
Affirmation for recordings (Shea Recordings February 3*4 Part 1 at 1 hour
9 minutes-12 minutes, February 6t* at 28 minutes 40 seconds-31 minutes
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 4 of 53

184A. The Village Clerk testified that Defendant Yagel never asked her to “keep
an eye on [Plaintiff] specifically.” (Saccomano Aff. Ex. E, at 122 44 5-9}.

Admit that she so testified, but note that the Village Clerk also testified
that the Defendant “called her into his private office and spoke to her
about the issue.” Artha Deposition, at 122, 1-123, 1. 2). The Village Clerk
testified, “it was a problem and sometimes she would speak and say
things. And he called her into the office and...” Id. at 123, IL. 4-7. In
addition, Zummo told plaintiff that Artha was the Mayor’s eyes and ears
and that the Mayor would frequently call her immediately after she had a
positive interaction with an orthodox Jew and complain; the only other
person in the office was Artha, causing plaintiff to conclude that Artha
was reporting to the mayor on her activities. She Affidavit, para. 13.

19. Plaintiff testified that 99 percent of the people “who came to [Plaintiff's]

counter were Jewish, mostly Orthodox Jews.” (Saccomano Aff. Ex. B, at 29 99
56:5-6)}.

Admit

IV. PLAINTIFF’S TRAINING.

20. Plaintiff received training from Defendant Village’s Building Inspector and
understood that the Building Inspector worked a part time schedule.
{Saccomano Aff. Ex. B, at 13 9 24:18-20).

Admit.

21. Specifically, Plaintiff received training directly from the Building Inspector
regarding the building permit application process. (Saccomano Aff. Ex. B, at
18 47 34:14-18).

Admit.

22. Defendant Yagel advised Plaintiff that she had a certain timeframe,
defined by law, within which to schedule building inspections. (Saccomano
Aff. Ex. C, at 25 97] SO: 12- 18).

Admit, but note there is no mention of a “timeframe, defined by law.”
Plaintiff testified that Defendant Yagel told her “make them wait, you
know a week or 10 days.” The mayor then questioned her when she
originally scheduled the inspection the next day after the request.

4
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 5 of 53

Promptly scheduling inspections got plaintiff into trouble and was not
favored. Shea Deposition at 25, 49, IL. 18-19, 50.

23. Defendant Yagel did not ever explain to Plaintiff why he wanted building
inspections to be scheduled within the timeframe permitted by law. Id.

Admit but note that “timeframe by law” was not the language used.
Rather, the language delaying a schedule emphasizes a penalty without
reason against Mr. Hirskowitz. (Saccomano Aff. Ex. B, at 25 9 q 50: 12-
18).

24, The Village Clerk testified that Defendant Yagel never asked her to “keep
an eye on [Plaintiff] specifically.” (Saccomano Aff. Ex. E, at 47 44 4-6).

Admit

29. The Village Clerk testified that the Building Inspector never asked her to
“keep an eye on [Plaintiff] specifically.” Id.

Admit

V. PLAINTIFF’S ALLEGED INTERACTIONS WITH THE VILLAGE BUILDING
INSPECTOR.

26. Plaintiff testified that Defendant Yagel never told her not to schedule a
building inspection for someone because they were Jewish. (Saccomano Aff. Ex.
B, at 29 97 54:15-24).

Admit but note that Plaintiff stated Defendant Yagel, “never said those
words” explicitly but “heard it in the tone. You know it was a anti-
semitic atmosphere” Shea Deposition at 54, Il. 5-24; 55, ll. 22-23. (Shea
Recordings: February 15t at 25 minutes 10 seconds-26 minutes, February
2nd Part 2 at 11-12 minutes, February 3rd Part 1 at 43-45 minutes,
February 3'¢ Part 1 at 1 hour 10-14 minutes, February 3°¢ Part 2 at 16
minutes 30 seconds-17 minutes, March 31st at 10 minutes-10 minutes
30 seconds, March 315t Part 1 at 48 minutes-48 minutes 30 seconds)

27. Plaintiff testified that it was Defendant Village’s Building Inspector, not
Defendant Yagel, who impersonated persons of the Jewish faith. (Saccomano
Aff. Ex. B, at 28 9 53:11-21).
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 6 of 53

Deny. Plaintiff stated that both Defendant Yagel and Zummo
impersonated persons of Jewish faith. Shea Deposition at 60, ll. 22-25, 61
il. 2-20.

28. Defendant Yagel testified that, when he learned about the Building
Inspector’s impersonations, he disciplined the Building Inspector immediately
and told him that such comments were inappropriate. (Saccomano Aff. Ex. C,
at 75 4% 2-12).

Deny, Yagel never claims to have “disciplined” Zummo at all. Yagel
claims to have told Zummo to “Stop it” with no further discipline or
consequences, Yagel Deposition at 75, ll. 2-12. In fact, he admits to not
disciplining Zummo despite hearing him imitate Jews on several
occasions because he felt the Building Inspector was doing his job. Yagel
Deposition at 74-75. (Shea Recordings February 3rd Part 1 at 1 hour 10
minutes-12 minutes, March 31st Part 1 at 48 minutes-48 minutes 30
seconds}

29. The Building Inspector testified that he never heard Defendant Yagel refer
to Plaintiff as a “Jew Lover.” (Saccomano Aff. Ex. D, at 186 44 7-25).

Deny. The Building Inspector repeatedly told plaintiff that Yagel did so
refer to her. Shea Deposition at 115-16.

30. The Building Inspector testified that he never stated to Plaintiff that
Defendant Yagel had described her as “Jew Lover.” (Saccomano Aff. Ex. D, at
186 ¢q 7-25).

Deny. The Building Inspector repeatedly told this to plaintiff. Shea
Deposition at 115-16.

31. The Village Clerk testified that she did not recall seeing the Building
Inspector “fiJmitate any Jewish people.” (Saccomano Aff. Ex. E, at 47 74 9-11).

Admit that she said this, but it is denied and false as the recordings
made by plaintiff provide examples of precisely this behavior in her
presence. See Shea Recordings February 3°¢ Part 1 at 1 hour 10 minutes-
1 hour 12 minutes

32. The Village Clerk testified that she did not ever “form a conclusion from
{her] observations that there were certain people who were too persistent in
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 7 of 53

their requests of the [Village of Pomona] staff.” (Saccomano Aff. Ex. E, at 103
qq 12-16).

Deny. Artha commented te plaintiff that Jewish residents were
impatient and wanted service more quickly than she wished to provide
it. Shea Affidavit, para. 14.

33. Defendant Yagel testified that he was first told about Plaintiff's allegation
that the Village Building Inspector told Plaintiff that Defendant Yagel
previously referred to Plaintiff as a “Jew lover” by the New York Human Rights
Commission. (Saccomano Aff. Ex. C, at 184 | 25, 185 #4 2-3}.

Admit that he se testified, but the testimony is disputed because Zummo
told plaintiff starting several months before her termination that Yagel
was so referring to her. She Deposition at 115-16,

34. Defendant Yagel testified that the Village Building Inspector admitted that
the Village Butiding Inspector, not Defendant Yagel, was the one who had
previously referred to Plaintiff as a “Jew lover.” (Saccomano Aff. Ex. C, at 190
4 25, 191 Yq 2-16).

Admit that Yagel so testified, but deny as Zumme denied that he ever
admitted this to Yagel [Zummo deposition at 186] and Yagel never
disciplined or took any action against Zummo after the Building
Inspector admitted this to him.

VI. PLAINTIFF’S HANDLING OF BUILDING INSPECTION PERMITS AND FOIL
REQUESTS.

35. Defendant Yagel directed Plaintiff to schedule building permit inspections
in accordance with governing law. (Saccomano Aff. Ex. C, at 25 74 50: 12-18).

Deny; plaintiff was repeatedly told to delay scheduling inspections when
Zummo’s schedule allowed for them to be held. Shea Deposition at 50:
12-18. (Shea Recordings: February 34 Part 2 at 40 minutes-43 minutes,
February 6 at 1 hour 20 minutes-1 hour 22 minutes, February 6t at 2
hours 28 minutes 30 seconds-2 hours 30 minutes, February 14** Part 2
at 38 minutes-39 minutes 10 seconds)

36. Defendant Yagel testified that the Building Inspector complained about
PlaintHfs scheduling of appointments. Specifically, that Plaintiff scheduled
appoimtments and “malde] commitments to the residents” without first
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 8 of 53

checking with the Building Inspector to ensure he was available on the date
and time scheduled. (Saccomano Aff. Ex. C, at 212 44 19-25).

Admit that he so testified, but Zummo made no such complaint about
plaintiff and Yagel’s statements were false. Plaintiff worked with Zummo
to organize his schedule and spoke with him directly to resolve any
issues. (Shea Recording February 6» at 24 minutes-25 minutes, February
6') at 27 minutes-29 minutes, February 6th 56 minutes-59 minute)

37. Defendant Yagel testified that the Village Building Inspector did not
mention any specific residents when he complained to Defendant Yagel about
Plaintiffs practices regarding scheduling of building permit inspections.
{(Saccomano Aff, Ex. C, at 312 ¢F 2-14).

Admit that this is what Yagel testified, but deny that the statement is
true in that Zummo made no complaints of this sort about plaintiff.

38. Defendant Yagel further testified that he observed Plaintiff responding to
Freedom of Information Law (“FOIL”) requests without following the proper
procedures and governing laws regarding such responses. (Saccomano Aff.
Ex. C, at 199 94 7-25, 200 4 2-5).

Admit that he so testified that he made one such observation, but deny
the truth of the conclusion drawn or that Yagel had any basis to reach
the conclusion reached. Rather, more generally, defendant Yagel
directed plaintiff to delay in responding to any request for service from
the Jewish constituents who requested service and expressed anger at
her when she responded to the needs of members of this community.
See, for example, response to paragraph 40, infra.

39. Defendant Yagel questioned whether Plaintiff had executed a thorough
and complete search for all files responsive to the FOIL request, to which
Plaintilf responded that she “didn’t need to.” (Saccomano Aff. Ex. C, at 200 44
15-20}.

Admit; and Yagel never determined whether to answer the FOIL request
made, she did or did not need to. This event occurred in the summer
2016 and could not have materially contributed to plaintiff's
termination. Yagel Deposition at 200, ll. 6-13. Yagel Deposition at 199 Hl.
7-25, 202, i, 16-203, L 2 Shea Affidavit, para. 4
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 9 of 53

40. Defendant Yagel expressed his concern to Plaintiff that she was
responding to FOIL requests without doing her “due diligence” in accordance
with the duties of her position. (Saccomano Aff. Ex. C, at 200 4 23-25, 201
q{] 2-25, 202 | 2).

Deny; Yagel stated that plaintiff was too promptly responding to a FOIA
request and not keeping the requesting party, a Jew, waiting longer.
Yagel Deposition at 200, Il. 6-13. Yagel Deposition at 199 Il. 7-25, 202,
ik.

41. The Village Clerk testified that she never heard Defendant Yagel complain
about individuals being too demanding on Village of Pomona staff. (Saccomano
Aff. Ex. E at 103

Ti 3-6).

Admit she said this, but it is false as tape recordings made of the Mayor
in Artha’s presence contradict the statement. (Shea Recordings: February
3d Part 1 at 1 hour 10 minutes-i hour 14 minutes, February 374 Part 2 at
40 minutes-43 minutes, February 62 at 2 hours 28 minutes 30 seconds-2
hours 30 minutes}

42. The Village Clerk testified that Defendant Yagel expressed his concern to
the Village Clerk and Plaintiff “that [they] were a small office and a busy office
because there were only two of us and that if we couldn’t get to [a] FOIL
request immediately, that we had the standard .. . five days and then 20 days
following.” (Saccomano Aff. Ex. E at 120 FJ 8-14).

Admit she so testified, but this is false. Yagel did not express this
concern; he stated that he wanted service to those coming to village hall
delayed and instructed his staff to wait as long as possible to release
records requested by Jewish residents. (Shea Recordings March 1+t at 2
hours 34 minutes-2 hours 35 minutes}

Vil. DEFENDANT YAGEL’S DECISION NOT TO RE-APPOINT PLAINTIFF.

43. Defendant Yagel testified that he informed Plaintiff on June 23, 2017,
that he would be “bringing forth another candidate to fill her position.”
(Saccomano Aff. Ex. C, at 164

qq 14-19).
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 10 of 53

Admit

44, The Village Clerk testified that Defendant Yagel did not provide a reason
for his decision not to reappoint Plaintiff. (Saccomano Aff. Ex. E at 91 44 9-
12).

Admit

45. The Village Clerk testified that Defendant Yagel stated that he did not
have to have a reason not to reappoint Plaintiff. (Saccomano Aff. Ex. E, at 91
4] 13-17).

Admit

46. Plaintiff admits that Defendant Yagel was acting in his official capacity as
Mayor of The Village of Pomona when he made the decision not to re-appoint
Plaintiff. (Saccomano Aff. Ex. A, at 3 4 13}.

Deny as stated as he was acting in his official and individual capacities.
Counterstatement

{, Anti-Semitism Pervaded Plaintiff's Work Environment

 

1. In or about late January 2017, plaintiff commenced taping Yagel and
Zummo because she found their conversations offensive and wanted to record
their antisemitic comments. Shea Deposition at 191. The recordings are date
and time stamped on plaintiff’s phone. Id. at 189. Plaintiff was present when

she recorded the conversations. Id. at 193.

2. The recordings are date and time stamped on plaintiffs phone. Id. at 189.
3. Plaintiff was present when she recorded the conversations. Id. at 193.
Piaintif heard Yagel make derogatory comments about a number of

Hasidic / Orthodox developers/landowners, including, but not limited to,

Manes, Indig, Klein and Hirskowitz. Id. at 195-216. Shea Recordings: February

10
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 11 of 53

ist at 25 minutes 10 seconds-26 minutes, February 2nd Part 2 at 11-12
minutes, February 3rd Part 1 at 43-45 minutes, February 3° Part 1 at 1 hour
10-14 minutes, February 3° Part 2 at 16 minutes 30 seconds-17 minutes,
February 34 Part 2 at 39 minutes- March 31 at 10 minutes-10 minutes 30

seconds, March 315 Part | at 48 minutes-48 minutes 30 seconds

4. These stereotypic comments typically involved their desire to violate the law
for the sake of making money. Shea Affidavit at para. 14. Shea Recordings
February 3 Part 1 at 1 hour 10 minutes-1 hour 14 minutes, February 3 Part

2 at 39-40 minutes, February 14% Part 2 at 38-39 minutes

0 .On February 1, 2017, Defendant Brett Yagel discussed alleged property vio-
lations at the home of a Jewish resident with Building Inspector Louis Zummo

(Ziammo}. Shea Recording February 1% at 0-2 minutes

6. Upon learning of the size of new additions to the home, Defendant Yagel
remarked, “Is he building it for a Synagogue?” Shea Recording February 1st at 0

minutes 50 seconds

7. Defendant Yagel was aware that this property was a piace of residence and
not a designated place of worship. Shea Recording February 1st at 0 minutes-2

minutes

8. On the same day, Defendant Yagel spoke with an official at the Town of
Ramapo to discuss a list of tax-exempt properties. Shea Recording February 1st

at 1 hour £7 minutes 20 seconds

11
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 12 of 53

9. Defendant Yagel asserted that some single-family homes were being given
tax-exempt status by claiming to be houses of worship. Shea Recording

February 18 at 1 hour 17 minutes 50 seconds

10. Defendant Yagel implied that residents of these homes were “trying to skirt

the law.” Shea Recording February 1*t at 1 hour 23 minutes 30 seconds

ll. On February 3, 2017, Defendant Yagel and Zummo discussed a code
violation that Zummo had recently given out in the Village of Airmont. Shea

Recording February 34 Part 1 at 43-44 minutes

12. At this time, Zummo worked part-time as the Building Inspector in the
Village of Airmont, as well as part-time as the Building Inspector in the Village

of Pomona. Zummo Transcript Pages 56-57

13. Zummo laughed as he told Defendant Yagel that “a Hasidic house-flipper”
in the Village of Airmont had recently been fined $12,500 for violating a stop-
work order and for working without a permit. Shea Recording February 3" Part

1 at 44 minutes

14. Defendant Yagel responded, “That’s what we need over here,” in reference
to the Village of Pomona. Shea Recording February 3'¢ Part 1 at 44 minutes 17

seconds

12
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 13 of 53

15. Defendant Yagel stated that he wanted to start “banging these house-
flippers,” implying that he wanted to issue large fines to Hasidic contractors.

Shea Recording February 3" Part 1 at 44 minutes 19 seconds

16. Zummo further stated, “We gotta stop people like that,” implying that the
Village should take action against Hasidic contractors. Shea Recording

February 34 Part 1 at 44 minutes 50 seconds

17. In the same conversation, Defendant Yagel stated, “I want the maximum
on that property. The absolute maximum,” when referring to a property being
worked on by a Jewish builder. Shea Recording February 3" Part 1 at 45

minutes 3 seconds

18. By saying this, Defendant Yagel implied that Zummo should issue the

largest fine possible to the Jewish builder.

19. On the same day, Defendant Yagel was present when two Jewish residents
entered the office and went to the counter for assistance. Shea Recording

February 34 Part 1 at Sl minutes 40 seconds

20. The residents asked Plaintiff and Zummo questions about Village rules
concerning the placement of shipping containers, mobile homes and tiny
homes on a specific property. Shea Recording February 3" Part 1 at 52

munutes-1 hour 1 minute

43
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 14 of 53

21. Zummo answered their questions and told the residents that the Village
does not permit shipping containers, mobile homes, or tiny homes on
properties, unless they are built behind a larger main home. Shea Recording

February 3 Part 1 at 52 minutes-1 hour 1 minute

22. The residents thanked Plaintiff and Zummo for their help and left. Shea

Recording February 34 Part 1 at 1 hour 1 minute

23, Defendant Yagel later inquired what the residents had needed help with.

Shea Recording February 34 Part 1 at 1 hour 10 minutes 55 seconds

24. Zummo did a mocking impersonation of one of the men asking to put 4-5
tiny homes on one property. Shea Recording February 3 Part 1 at 1 hour 11

minutes- 1 hour 12 minutes 20 seconds

25. Defendant Yagel did not address the inappropriate impersonation or the
mocking tone of his employee Shea Recording February 34 Part 1 at 1 hour 11

minutes- 1 hour 12 minutes 20 seconds

26. Rather, defendant Yagel reacted, “People like that, look at the code. Don’t
even give them information.” Shea Recording February 3 Part 1 at 1 hour 12

minutes 25 seconds

27. Defendant Yagel implied that Zummo and Plaintiff should not assist Jewish

residents or answer their questions.

14
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 15 of 53

28. Defendant Yagel further stated, “These two bozos that come in here, they
can FOIL. Our laws are online. Please don’t give any more information out
because--let them talk, and as much as they’re going to aggravate, don’t say a
fucking word. Because they’re trying their hardest. You know they’re trying
their fucking hardest” while referring to the two Jewish residents who had
exited the room. Shea Recording February 3'¢ Part 1 at 1 hour 13 minutes 9

seconds

29. Defendant Yagel instructed Zummo and Plaintiff to give Jewish residents
additional paperwork instead of answering their questions directly. Shea

Recording February 3'¢ Part 1 at 1 hour 13 minutes 9 seconds

30. Defendant Yagel further implied that the two Jewish residents had been
attempting to aggravate or trick Zummo and Plaintiff. Shea Recording February

3¢ Part 1 at 1 hour 13 minutes 9 seconds

31. The two Jewish residents were friendly with Zummo and Plaintiff and did
nothing to suggest that they would violate Village law. Shea Recording

February 3" Part 1 at 52 minutes-1 hour 1 minute

32. Also on February 3rd, Defendant Yagel and Zummo discussed the progress
of projects of a Jewish builder, Mr. Hirskowitz. Shea Recording February 34

Part 2 at 39 minutes 3 seconds-10 seconds

15
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 16 of 53

33. Defendant Yagel expressed surprise that this builder had moved his
projects along so quickly. Shea Recording February 34 Part 2 at 39 minutes 3

seconds-1l0O seconds

34. Defendant Yagel asked Zummo, “There’s two more fucking houses. What
the hell is going on?”, with reference to the speed of these projects. Shea

Recording February 3 Part 2 at 39 minutes 13 seconds

35. Zummo responded, “He’s making monies.” Shea Recording February 3°

Part 2 at 39 minutes 15 seconds

36. Instead of addressing his staff member’s Jewish stereotype, Defendant
Yagel responded with, “That’s fine, but I have to call and thank him for saving
me a plot in the cemetery,” then laughed. Shea Recording February 34 Part 2

at 39 minutes 18 seconds

37. This comment was a reference to the fact that the same Jewish builder
was currently being sued by the Village for building on an alleged cemetery.
Shea Recording February 2"4 Part 2 at 19 minutes 45 seconds-20 minutes 40

seconds

38. On the same day, Defendant Yagel was present in the office when the

phone rang. Shea Recording February 3'4 Part 2 at 16 minutes 25 seconds

16
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 17 of 53

39, After Plaintiff answered the phone, Defendant Yagel stated, “I bet it’s
Schlomo Fuerst. If it is, hang up.” Shea Recording February 3 Part 2 at 16

minutes 55 seconds

40. Zammo told Defendant Yagel that Mr. Fuerst’s first name is Solomon, not

Schlomo. Shea Recording February 34 Part 2 at 17 minutes

41. Defendant Yagel replied by saying, “Whatever,” in an annoyed tone. Shea

Recording February 3'¢ Part 2 at 17 minutes 1 second

42. On the same day, Defendant Yagel learned that Zummo had scheduled a
meeting with Mr. Fuerst, a Jewish realtor, to discuss a specific property. Shea

Recording February 3 Part 2 at 40 minutes

43. Defendant Yagel again referred to Mr. Fuerst as “Schlomo” and was again

corrected by Zummo. Shea Recording February 34 Part 2 at 40 minutes

44. Defendant Yagel asked why Zummo was meeting with Mr. Fuerst and
asked whether Mr. Fuerst owns any property in the Village. Shea Recording

February 34 Part 2 at 40 minutes 18-25 seconds

45. Zummo informed Defendant Yagel that Mr. Fuerst owns four lots of
property in the Village. Shea Recording February 3" Part 2 at 40 minutes 29

seconds

17
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 18 of 53

46. Zummo told Defendant Yageil that he agreed to meet with Mr. Fuerst and a
Jewish doctor who is interested in purchasing a million-dollar hore in the

Village. Shea Recording February 3 Part 2 at 40 minutes 38 seconds

47. Defendant Yagel stated, “You are not their personal building inspector.”

Shea Recording February 3'¢ Part 2 at 41 minutes 38 seconds

48. Defendant Yagel told Zummo that he should not meet with Mr. Fuerst.

Shea Recording February 3 Part 2 at 42 minutes

49. Defendant Yagel stated, “Have him put it in writing. Have them put
everything in writing. They have questions, they can put it in writing.” Shea

Recording February 3'4¢ Part 2 at 42 minutes 42 seconds

50. Zummo explained that the potential buyer needed to see the building
plans submitied to the Village because the previous homeowner was unable to
provide accurate records and the buyer needed to know of any violations on the
property. Shea Recording February 3" Part 2 at 46 minutes 20 seconds-35

seconds

Si. Defendant Yagel instructed his staff to delay working with Mr. Fuerst and
the Jewish doctor. Shea Recording February 3°¢ Part 2 at 42 minutes 42

seconds

18
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 19 of 53

o2. On February 6, 2017, Zummo and Plaintiff discussed setting up a
Technical Advisory Committee (TAC) meeting for a Jewish resident, Mr. Ecker.

Shea Recording February 6% at 27 minutes

03. The TAC meeting was necessary for Mr. Ecker to gain approval of his plans
to pave the roads near his home. Shea Recordings February 6‘ at 28 minutes-

28 minutes 30 seconds

o4. Plaintif suggested to Zummo that she could contact Mr. Brady, the Acting
Village Engineer, to work out scheduling. Shea Recording February 6" at 29

minutes

95. Zummo agreed that Plaintiff should contact Mr. Brady and try to schedule

the meeting. Shea Recording February 6 at 29 minutes 2 seconds

96. Plaintiff began to search for Mr. Brady’s phone number. Shea Recording

February 6 at 29 minutes 30 seconds

97. Defendant Yagel later called the office and asked Plaintiff why she needed
Mr. Brady’s phone number. Shea Recording February 6 at 1 hour 15 minutes

3 seconds-25 seconds

98. Plaintiff picked up the phone and told Defendant Yagel that they needed
Mr. Brady’s phone number to schedule Mr. Ecker’s TAC meeting.. Shea

Recording February 6" at 1 hour 15 minutes 3 seconds-25 seconds

19
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 20 of 53

99. Defendant Yagel then asked to speak with Zummo. Shea Recording

February 6 1 hour 15 minutes 43 seconds

60. Zummo picked up the phone and told Defendant Yagel that the TAC
mecting was necessary to discuss the paving of the road leading to the site for

Mr. Ecker’s home. Shea Recording February 6 1 hour 16 minutes

61. Zummo spoke with Defendant Yagel for several minutes and discussed Mr.
Ecker’s plans to pave High Mountain, then hung up. Shea Recording February

6 |] hour 16 minutes-17 minutes 50 seconds

62. Plaintiff asked Zummo again about Pat Brady’s phone number. Shea

Recordings February 6 at 1 hour 19 minutes 58 seconds

63. Zummo told Plaintiff, “You ain’t getting’ it.” Shea Recording February 6% at

1 hour 20 minutes

64. Zummo told Plaintiff, “Brett said no TAC meeting.” Shea Recording

February 6 at 1 hour 20 minutes 4 seconds

65. Zummo told Plaintiff that Defendant Yagel had told him, “Nobody’s rushing
to give Mr. Ecker a TAC mecting.” Shea Recording February 6t at 1 hour 20

minutes 12 seconds

66. Zummo told Plaintiff that Defendant Yagel would not allow a TAC meeting
to happen until attorneys looked into Mr. Ecker’s situation. Shea Recording

February 6 at 1 hour 20 minutes 45 seconds

20
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 21 of 53

67. Later the same day, Defendant Yagel returned to the office and inquired of
his staff, “So who’s pushing the TAC meeting?” Shea Recording February 6 at

2 hours 28 minutes 40 seconds

68. Plaintiff explained to Defendant Yagel that she had been asked by Mr.
Ecker to schedule the meeting so that his plans could move forward. Shea

Recording February 6 at 2 hours 28 minutes 50 seconds

69. Defendant Yagel replied, “They don’t have the right to tell you to set it up.
No, absolutely not.” Shea Recording February 6" at 2 hours 28 minutes 54

seconds-2 hours 29 minutes 7 seconds

7Q. By this, Defendant Yagel meant that Plaintiff should not schedule the
meeting with Mr. Ecker. Shea Recording February 6" at 2 hours 28 minutes 54

seconds-2 hours 29 minutes 7 seconds

71. Defendant Yagel instructed Plaintiff and Zummo to unnecessarily delay the
scheduling of a meeting for a Jewish resident. Shea Recording February 6" at

2 hours 28 minutes 54 seconds-2 hours 29 minutes 7 seconds

72. On February 10, 2017, Defendant Yagel personally called a resident, Steve
| Hodavonic, to discuss his appearance as a witness in a court case against Sima
Abensen, an Orthodox realtor. Shea Recording February 10 Part 1 at 7

minutes 12 seconds-7 minutes 55 seconds

24
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 22 of 53

73. Mr, Hodavonic told Defendant Yagel that he was not able to attend court
on the specified date. Shea Recording February 10t> Part 1 at 8 minutes 20

seconds

74. Defendant Yagel told Mr. Hodavonic that he would try to change the court
date to ensure that he was able to attend as a witness. Shea Recording

February 10 Part | at 8 minutes 26-55 seconds

79. Defendant Yagel then called Christopher Riley, the prosecuting attorney, to
attempt to change the court date. Shea Recording February 10" Part 1 at 9

minutes-10 minutes

76, While speaking with Mr. Riley, Defendant Yagel learned that Ms. Abensen
was planning on pleading guilty during the next court date. February 10% Part

1 at 20 minutes

77. Defendant Yagel told Mr. Riley, “Get her for the maximum fine, because
she’s a fucking idiot and she’s a nasty, nasty bitch.” Shea Recording February

10% Part 1 at 19 minutes 15 seconds

78. Defendant Yagel told Mr. Riley, “Full fine, baby. Five hundred bucks. That'll
jerk her around.” Shea Recording February 10‘ Part 1 at 19 minutes 45

seconds

79, Defendant Yagel was not a Village attorney and was not responsible for

scheduling court dates or working out plea deals.

22
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 23 of 53

8&0. On February 13, 2017, Zummo told Plaintiff that he would be meeting with
the United Talmudical Association (UTA) during the week. Shea Recording

February 13 at 1 hour 30 seconds.

81. Zummo told Plaintiff that the UTA wanted approval and documentation for
a school on Cherry Lane at the site of a former camp. Shea Recording at 1 hour

38 seconds

82. Zummo described himself as “the mean bastard stopping them from doing

it.” Shea Recording at 1 hour 40 seconds.

83. Zummo explained to Plaintiff alleged issues with the UTA’s documentation
and stated that he had explained it to them and to their “fucking lawyers”
multiple times. Shea Recording at 1 hour 50 seconds- 1 hour 1 minute 10

seconds.

84. Zummo then mocks a stereotypical response of the UTA in a Jewish accent,
“I don’t understand, why can’t you do this for me? What would make it illegal?
Because it’s a Jewish school?” Shea Recording 1 hour 1 minute 20 seconds- 40

seconds

85. Zummo further mentions wearing a “Hitler-was-right hat.” Shea Recording

1 hour 2 minutes

23
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 24 of 53

86, On February 14, 2017, Defendant Yagel and Plaintiff had a discussion
about the home of a Jewish resident, Aaron Cohen, which recently had a fire.

Shea Recordings February 14 Part 1 at 8 minutes 49 seconds

87. Plaintiff asked Defendant Yagel what happened at the home and where the

fire took place. Shea Recordings February 14 Part 1 at 8 minutes 49 seconds

88. Defendant Yagel replied, “Cohen’s a bitch.” Shea Recordings February 14

Part 1 at 8 minutes 55 seconds

89. Later the same day, Plaintiff discusses scheduling an early morning
inspection of Mr. Cohen’s home. Shea Recording February 14 Part 2 at 38

minutes 12 -20 seconds

90. Defendant Yagel told Plaintiff that she does not have to schedule it early in
the morning and says, “Well Mr. Cohen wants it before the first, because you
know why, that’s when the tax assessment gets reduced. That’s why Aaron
Cohen is all over this.” Shea Recordings February 14 Part 2 at 38 minutes 35

seconds

91. Defendant Yagel further stated, “Why should the rest of us pay for it
because you have fire damage?” Shea Recordings February 14% Part 2 at 38

minutes 50 seconds

92. Defendant Yagel implied that Mr. Cohen was trying to cheat the Village of

taxes.

24
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 25 of 53

93. On March 1, 2017, Defendant Yagel and Zummo discussed a violation at
the home of a Jewish resident. Shea Recording March 1% at 8 minutes 25

seconds-9 minutes 20 seconds

94. Zummo stated, “The Jewish mentality works that way. I could go over
there every day and they’re going to go and do what they want because they
don’t want restrictions. They’re like 6 year olds.” Shea Recording March 1* at 9

minutes 27 seconds

95. Defendant Yagel did not address this comment or correct his staff

member’s religious stereotyping.

96. The same day, a Hasidic resident entered the office while Defendant Yagel,
Zummo, and Plaintiff were present. Shea Recording March 1*t at 34 minutes 30

seconds

97. Zummo recalled inspecting the resident’s kitchen on a previous occasion
and spoke with her at the counter for several minutes. Shea Recording March

1st at 34 minutes 34 seconds

98. Both Zummo and Defendant Yagel spoke with the resident in a friendly
tone and remarked on her unusual accent. Shea Recording March 1* at 34

minutes 40 seconds-46 minutes 30 seconds

99. The resident told them that she had moved to the Village two years ago.

shea Recording March 1 at 41 minutes 10 seconds

25
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 26 of 53

100. After the resident left, Zummo remarked that, “For a Hasidic woman, she

was very normal.” Shea Recording March 1*t at 51 minutes 20 seconds

101. Defendant Yagel did not condemn Zummo’s remark and instead replied,
“She’s not from around here, that’s why.” Shea Recording March 1* at 51

minutes 25 seconds

102. On March 3, 2017, Defendant Yagel and Zummo discussed the work of
an Orthodox Jewish builder in the Village. Shea Recording March 34 Part 2 at

50 minutes 40 seconds

103. Zummo told the Mayor that he suspected the builder was planning to add
apartments in the basement of a home, but that he had not yet received the
final plans, Shea Recording March 34 Part 2 at 50 minutes 40 seconds- 51

minutes

104. Defendant Yagel asked Plaintiff if the builder had submitted a check to

the Village. Shea Recording March 3*¢ Part 2 at 51 minutes

105. The Plaintiff told Defendant Yagel that the builder had not yet submitted

a check. Shea Recording March 34 Part 2 at S51 minutes 2 seconds

106. Defendant Yagel told Plaintiff and Zummo, “Have him write a check.
Accept the plans. Cash the check. Then write him a letter, and deny.” Shea

Recording March 3* Part 2 at 51 minutes 3 seconds-10 seconds

26
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 27 of 53

107. Defendant Yagel further stated, “Can we get his license pulled? He’s a

slimy bag.” Shea Recording March 3"4 Part 2 at 53 minutes 5 seconds

108. Defendant Yagel then commented that he thought the builder’s “skin
color doesn’t look right.” Shea Recording March 34 Part 2 at 53 minutes 17

seconds

109. On the same day, Zummo and Plaintiff discussed a vehicle fine received
by a worker who drove to Ulster County to complete a job for a Jewish resident.

Shea Recording March 3" Part 1 at 1 hour 31 minutes 30 seconds.

110. Zummo mimicked the speech of a Jewish man asking the worker to come
to complete a job. Shea Recording March 3'¢ Part 1 at 1 hour 31 minutes 55

seconds

111. Also on March 34, Plaintiff, Zummo, and Fran Arsa Artha (Artha) were
present in the office when a resident came to the counter to ask about Village
code involving the parking of ambulances and police cars. Shea Recording

March 3'4 Part 2 at 1 hour 14 minutes 50 seconds

112. The resident complained that multiple police cars and ambulances from
the Town of Ramapo were parked on her street. Shea Recording March 3rd Part

2 at 1 hour 15 minutes-16 minutes

af
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 28 of 53

113. Artha then told the resident, “You know what they use those ambulances
for? Chauffeurs.” Shea Recording March 34 Part 2at 1 hour 16 minutes 55

seconds

114. Zummo tells the resident, “They use them to shuttle rabbis in. They get
away with it all the time.” Shea Recording March 3'4 Part 2 at 1 hour 17

minutes

115. Zummo further tells the resident, “They use the lights and sirens. The
police won’t stop an ambulance.” Shea Recording March 34 Part 2 at 1 hour 17

minutes 30 seconds

116. By this, Zummo implied that Jewish residents in the Village were breaking
the law by using ambulances for their own religious purposes. Shea Recording

March 3'¢ Part 2 at 1 hour 17 minutes 30 seconds

i117. On March 31, 2017, Plaintiff, Defendant Yagel, and Zummo discussed an
upcoming inspection for a Jewish resident. Shea Recording March 31" Part 1

at 47 minutes 45 seconds

118. Defendant Yagel states he spoke with the resident previously and warned
him to get his property inspected before started work on the plumbing system.

Shea Recording March 31st Part 1 at 48 minutes 5 seconds

119. Zummo then mimicked the Jewish homeowner stating, “In Brooklyn and

in Ramapo this does not happen.”

28
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 29 of 53

120. Defendant Yagel did not address this mimicking behavior and did not

issue any discipline for the inappropriate behavior.

121. On March 31, 2017, Defendant Yagel and Zummo discussed the removal
of trees at an Orthodox Jewish home in the Village. Shea Recording March 315

Part 1 at 10 minutes

122. Zummo stated, “That’s the way the Orthodox like it, 1 don’t want to
maintain anything. I don’t want anything near my house. I want a nice big flat
yard for my kids to play in. So I’m going to clear anything that grows.” Shea

Recording March 315! Part 1 at 10 minutes 12 seconds-22 seconds

123. Defendant Yagel did not address this stereotyped statement from his staff

member.

124. The same day, Defendant Yagel, Plaintiff, and Zummo discussed a home
being built by an Orthodox Jewish builder. Shea Recording March 31%! Part 1

at 11 minutes

125. Zummo told Defendant Yagel that the building plans for the property
contained several different structures and required building close to the
property line. Shea Recording March 31% Part 1 at 12 minutes 10 seconds-12

minutes 40 seconds.

29
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 30 of 53

126. Defendant Yagel asked why the department was allowing the property to
move forward and was not denying the plans. Shea Recording March 31* Part

1 at 12 minutes 44 seconds.

127. Plaintiff explained to Defendant Yagel that the builder had already
attended two TAC meetings to receive approval and only needed approval from
the Planning Board at that point. Shea Recording March 31° Part 1 at 12

minutes 57 seconds

128, Defendant Yagel then suggested that an attorney should attend the
Planning Board meeting with the builder. Shea Recording March 31% Part 1 at

12 minutes 55 seconds

129. In discussing the plan for a wall around this property, Zummo stated
that he told the builder, “This isn’t Tel Aviv. Cut it back.” Shea Recording

March 31% Part 1 at 16 minutes 35 seconds

130. Defendant Yagel did not address this statement and instead suggested
that the builder should plant arborvitae trees to create his wall. Shea

Recording March 31 Part 1 at 17 minutes 4 seconds

131. Plaintiff heard Yagel make derogatory comments about a number of
Hasidic/ Orthodox developers/landowners, including, but not limited to,
Manes, Indig, Klein and Hirskowitz. Id, at 195-216. These stereotypic
comments typically involved their desire to violate the law for the sake of

making money. Shea Affidavit at para. 14.

30
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 31 of 53

131A. Defendant Yagel and Louis Zummo, her supervisor and the building
inspector, repeatedly directed plaintiff to slow down the processing of
applications, responses to FOIA requests or any other service she was engaged

in performing for Hasidic/Orthodox people. Shea Affidavit, para. 15.

132. Plaintiff often expressed concern with these directions, making clear that
she saw no reason to delay processing responses to requests or applications.

id,

ll. PLAINTIFE’S HIRING AND REPORTING RELATIONSHIPS

133. Plaintiff and Nick Wilson, a member of the Village Board of Trustees, were

“old friends” as of late 2015. Shea Deposition at 9.

134. Ata New Year’s Eve Party on December 31, 2015, Wilson suggested that
plaintiffs background made her an ideal candidate for the position of Deputy

Clerk. Id. at 10, 35-36.

135. Plaintiff then interviewed at Village Hall with Mayor Yagel, deputy Mayor

Leon Harris and Francis Arsa Artha. Id. at 13.

136. At the interview, Yagel told plaintiff that the Village had a lot of problems

that somebody needed to clean up, specifically “expired permits.” Id.

137. After the interview, the Mayor called and offered her the job. Id. at 16.

31
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 32 of 53

138. Defendant Yagel told plaintiff she would be working for the Building

Inspector, Louis Zummo. Id. at 16.

139. The deputy clerk worked from 9-4 each day and earned $50,000. Id. at

16.

140. Plaintiff commenced work on February 1, 2016. Id. at 22, 30.

141. Plaintiff understood Zummo was her “boss.” Id. at 26.

142. Artha claimed she was plaintiffs boss. Id.

143. The Mayor stated he was the boss. Id.

144, To plaintiff, everyone was her boss. Id.

145. She reported mostly to the Building Inspector. Id.

Hl. PLAINTIFFE’S TRAINING and ASSIGNMENTS
146, The first priority for plaintiff was to close out expired building permits

with the Building Inspector. Id. at 17.

147. Plaintiffs predecessor gave her training, which was a “joke.” Id. at 18.

148. “I’d say we cleaned off her desk...she’d be singing and dancing in the
office and I’d be looking at Fran like...she has to show me what we’re doing
here. We basically cleaned her desk that was stacked this high [three or four

feet] you couldn’t see it.” Id. at 19.

32
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 33 of 53

149. Carol told plaintiff about the application for building permits. Id. at 20.

150. When plaintiff asked her what to do with the completed application, Carol

told her “you stick it up your ass.” Id.

151. Plaintiff was not cross-trained to do the job of the Village Clerk, Arsa

Artha though this was the contemplation for her position. Id. at 26-27, 152.

152, Zummo told plaintiff that Artha would never cross-train her. Id. at 154, UL.

17-19,

153. About a year after she started with the Village, Artha gave her two typed
sheets of paper which said “duties of the deputy clerk” and told her to type the

list immediately and email it to defendant Yagel. Id. at 28-29.

154. Plaintiff started to scan the already typed-paper to the Mayor. Id. at 29.

Artha directed her to re-type it; plaintiff explained she did not understand. Id.

155. Plaintiff had not received training on each of these alleged job duties. Id.

at 29.

156. Building permits were supposed to be issued 30 days after the filing of a

complete application. Id. at 36.

157. Plaintiff worked closely with Zummo in setting up a schedule for him to

do property inspections. Id. at 44.

33
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 34 of 53

158. Plaintiff scheduled inspections on an as needed basis, entered those
scheduled on a outlook calendar and sent the schedule to both Zummo and

Yagel. Id. at 47-48.

159. Zummo never complained to plaintiff about the way she was scheduling

inspections. Id. at 47.

IV. THE ANTI-SEMITIC CONDUCT OF DEFENDANT YAGEL DEFINES THE
WORK ENVIRONMENT

160. Defendant Yagel was present a great deal at the office. Id. at 50-51, 58.

161. Often, Defendant Yagel stood at the counter where the public sought

service. Id. at 58.

162. Defendant Yagel frequently interfered with the inspection schedule,
calling Zummo into his office when the Building Inspector was supposed to be

conducting an inspection. Id. at 47.

163. In many instances, including, but not limited to, Manes, Hirskowitz, Indig
and Klein, Jewish applicants had to wait extensively for approvals of permits.

Shea Affidavit at 15.

164, When asked to explain why Klein’s application was so delayed, plaintiff
recalled “all the sarcastic comments,” a reference to claims by Yagel and

Zummo that Klein was building a “hotel.” Id. and Shea Deposition at 41.

34
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 35 of 53

L165. Another Orthodox Jew, Hirskowitz, was building 41 homes in the Village.

Id. at 49.
166. He had a substantial need for inspections by Zummo. Id.

167. On one occasion, after another inspection cancelled, plaintiff scheduled
Zummo to do an inspection of one of Hirskowitz’s properties the following day.

Id. at 49.
168. Yagel interfered, questioning why plaintiff “put him on so fast.” Id. at 50.

169, Frequently, Yagel told plaintiff that “you can make them wait, a week or

ten days.” Id.

170. At first, plaintiff did not understand why the Mayor would interfere in

this manner with the scheduling. Id. at 51.
171. Yagel would not explain his direction to delay. Id. at 54.
172. He would simply say, “you can make them wait ten days.” Id. at 54.

173. Plaintiff asked Zummo why the Mayor was behaving in this manner. Id.

at 51-52.

174. Zummo replied, “you’re helping the Jews, that’s why,” and he would

make that statement using a Jewish accent. Id. at 52.

175, Plamtiff would explain that she scheduled the appointment because of a

cancellation and Zummo would tell her “no, no, no.” Id.

35
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 36 of 53

176. Asked for other examples of the same issue, plaintiff responded, “A lot ---

honestly all the FOIL requests, all the inspections.” Id.

177, Zummo explained to plaintiff that there were four or five levels of Jews
and “the lowest are the real Hasids” and he did this “whole impression” of

them. Id. at 53.

178. When asked what direct comments Yagel made which suggested his anti-

semitism, plaintiff recalled “the classic one,”, “Go buy pork rinds for our guests

when they come in, ha, ha ha.” Id. at 56.

179, 99% of the people who came to the counter asking for help were Hasidic

or Orthodox Jews. Id.

180. While Yagel did not say, “don’t give the Jews permits,” plaintiff explained

that you felt anti-semitism permeating the environment. Id. at 57.

181. Plaintiff recalled promptly processing 18 FOIL requests and Artha
directing her to make the requestor wait and counting the number of days left

before plaintiff had to respond to each. Id. at 57-58.

182. Likewise, applicants would call the office inquiring about their permits

and plaintiff would ask Zummo for the status. Id. at 60.

183. Zummo would respond that he could not issue a permit too fast or the

Mayor would kill him. Id.

36
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 37 of 53

184. Zummo and Yagel together impersonated Jews: “they always did their —
“we got the monies” — you know, they were always doing this banter back and

forth...” Id. at 61.

185. Zummo frequently imitated Jews at work on various occasions, several

times in the presence of the Mayor. Shea Deposition at 121-22.

186. Plaintiff related that a Jewish woman came into the office and told
plaintiff she was selling Avon. After she left, Zummo “was like, see, all the
Jews they go to make the monies. Even the wife has to make the monies.
Everybody’s got to make the monies. And he would just walk around the office

doing this.” Id. at 122.

187. According to Shea, “[E]very day it was that environment and so you saw,

you felt it, you knew it.” Id.

188. Right after she started working, the Mayor told plaintiff to record the

Orthodox when they came into the office. Id. at 155, 156.

189. Specifically, he directed her to record that “bitch”, Naomi Streiker, when

she entered village hall. Id. at 190-91.
190. Yagel showed plaintiff how to make recordings on her phone. Id.

191. Plaintiff recorded a few interactions with Orthodox people, decided doing

so was wrong and began recording the Mayor. Id. at 155-56.

37
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 38 of 53

192. Plaintiff responded to FOIA requests relating to the responsibilities of the
Building Department, the Planning Board and the Zoning Board of Appeals. Id.

at 67-68.

193. Plaintiff observed little progress on closing expired permits. Id. at 71-72.

194. Zummo was part-time and reluctant to work on expired permits. Id. at 72.

195. Plaintiff explained Zummo’s reluctance to Yagel. Id.

196, When asked why there was such a backlog in permits, plaintiff responded,
“You felt this anti-semitism. They’re taking over. They're taking over the village.
The Orthodox are taking over the village. It was a slow-down process.” Id, at

73.

V. PRETEXTUAL BASES FOR ADVERSE ACTION
a. Death Certificate Issue
197. Plaintiff received no training with regard to death certificates until after

Artha returned from her vacation in July 2016. Id. at 74.

198, Before then, Artha did every one and the village paid her “a little cash on

the side” for doing them. Id.

199. Before leaving for vacation, plaintiff had asked Artha what to do if

someone died when she was away. Id. at 76.

200. Artha responded that nobody will die. Id.

38
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 39 of 53

201. Two people did die while Artha was away. Id.

202. Plaintiff contacted knowledgeable persons and completed the death
certificates, but her cover letter included the wrong date, June instead of July.

Id. at 76-77.

203. When Fran returned from vacation, she complained that plaintiff had not
sent the certificate registered mail, though plaintiff knew of no such require-

ment. Id. at 77.

b. Response to FOIL/FOIA requests
204. Often, people seeking to buy property in Pomona would fill out a FOIA

request and ask for a survey of the property or the property file. Id. at 62.

205. Plaintiff would get the survey and make a copy, collecting 25 cents. Id. at

62.

206. Plaintiff would not respond to complex FOIL requests without getting
approval from Artha, the Mayor or Doris Ullman, Esq., the village attorney. Id.

63, 66.

207. Plaintiff well understood the issue: she explained that Orthodox Jews
would come to the counter, ask for a property survey through a FOIL; she

would say “sure” and process the FOIL as they waited. Id. at 118.

208. The process of responding took less than two minutes. Id. at 118-19.

39
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 40 of 53

209. Zummo reported to plaintiff that Artha would report these interactions to

the Mayor. Id. at 119.

210. Zummo toid plaintiff she could make the requester wait five days. Id.

211. She responded, “Why should I make them wait?” Id.

212, This occurred on a daily basis. Id.

212A. Plaintiff received no counseling memorandum concerning her job

performance. Shea Affidavit at 11.

212B. In April 2017, plaintiff received a raise from the Village Board. Id.

V. PLAINTIFE’S “EXPECTED” TERMINATION

 

213. Plaintiff was terminated on June 23, 2017. Id. at 110.

214. This occurred immediately after plaintiff had given Mr. Hirskowitz a
Certificate of Occupancy while Yagel was angrily pacing around the office. Id. at

lil.

215. Plaintiff was not surprised by her termination; indeed, she expected it. Id.

at 113.

216. Plaintiff expected her termination because Zummo had told her that the

Mayor was looking to get rid of her because she was a “Jew lover”. Id. at 114.

217. Zummo repeated this 3 or 4 times during the last several months of
plaintiffs employment. Id. at 115.

40
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 41 of 53

218. Her supervisor, Zummo, explained to plaintiff that Yagel called her this
name because she helped Jewish residents and was courteous to them. Id. at

116.

219, In the spring 2017, an Orthodox man, Avrohom Manes, brought his

beautiful little baby to the office. Id, at 124.
220. Shea kibitzed with Manes in a pleasant manner. Id. at 124.

221. The Mayor was not present, but later told her that she should not have
such friendly conversation and should have just asked if she could help Manes.

Id. at 124.

222, Zummo further explained to plaintiff that Yagel wanted to bring to

Pomona his assistant from Airmont, Betty. Id. at 115.

223. Zummo explained that Betty hid him in the back of the office, did not

have him answer calls from Jews or see them. Id.

224, On another occasion, before her termination, a woman came to the

counter and indicated she had a job interview with the Mayor. Id. at 117.

225. Plaintiff asked for what position and Artha did not answer her and

directed her to ask the Mayor. Id.

226. Zummo told plamtiff to start looking for another job. Id.

41
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 42 of 53

VI. BEFORE SHE WAS TERMINATED PLAINTIFF COMPLAINED TO OTHER
TRUSTEES AND THE VILLAGE ATTORNEY ABOUT THE ANTI-
SEMITISM SHE EXPERIENCED

227. In February 2017, plaintiff complained to the village attorney about the

whole antisemitic environment she experienced at work. Id. at 149-150; 222, 1.

24-223, 15.

228, Plaintiff also informed Ms. Ullman about specific situations — “I told her
it’s very antisemitic the way he [Hirskowitz] is treated, the way they want me to

delay his inspections...” Id. at 223.

229. She also discussed with Ms. Ullman the treatment accorded the Indigs,

querying why a year had passed since issuance of their permit. Id. at 224.

230. Plaintiff also told Jerry Fox, a Planning Board member who was helping
her buy a condo, that her job was not secure and that the Mayor had called her

a “Jew lover.” Id. at 225-26.

231. Asa result, plaintiff and Fox stopped looking at properties for her. Id. at

230.

232. Plaintiff also spoke with Nick Wilson, a member of the Village Board of
Trustees, dozens of times about the work environment and, more specifically,
about the Mayor authorizing discriminatory practices against Jewish residents

and builders. Id. at 226, 231.

42
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 43 of 53

233. Wilson responded in a wishy-washy way, advising plaintiff to “keep her

head down, do her job, get your pay check.” Id. at 232.

234. On one occasion, she reported to Trustee Wilson that Zummo told her

than Yagel called her a “Jew lover.” Id. at 227-228.

235. Wilson was “not shocked.” Id. at 228.

Vil. NYSDHR FINDS PROBABLE CAUSE OF RELIGIOUS DISCRIMINATION
AGAINST PLAINTIFF

236. The New York State Division of Human Rights found probable cause that
defendant discriminated against plaintiff on the basis of her advocacy for Jews.
See Exhibit 1 to Sussman Affirmation.

VI. PLAINTIFE’S TREATMENT CONTINUES ADJUDICATED ANTI-
SEMITISM BY THE VILLAGE OF POMONA AND DEFENDANT YAGEL

237. The Village of Pomona and defendant Yagel were named defendants in

Tartakoff, et al. v. Village of Pomona, et.al., 138 F.Supp.3d 352 (S.D.N.Y. 2015).

238. In his decision finding defendant Village lable for religious
discrimination, Judge Karas found that the Village Board had enacted
amendments to its zoning code with the substantial purpose to discriminate
against the movement of Hasidic/ Orthodox Jews into the Village. See Exhibit 2

to Sussman Affirmation.

239. According to findings of fact rendered by Judge Karas following a ten day
bench trial in which Yagel was represented in his official and individual

capacities, “Before the Board voted on the proposed wetlands law, Village

43
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 44 of 53

residents began campaigning to become or remain members of the Board.
Sanderson, Yagel, and Louie ran together on a slate in the March 2007 Village

election. (See Pls.’ FOF ¢ 275.)”

240. “A major piece of their platform was opposition to Tartikov’s development

of the Subject Property. (Id. ¢ 276.)”

241. “One campaign flier stated: This year it is imperative that all village
residents vote for leadership that have an unwavering long-term commitment
to the Village. We are, according to the lawyers for the Rabbinical College of
Tartikoff who have purchased land on Route 306 in the village, going to be
faced with a proposal for a huge development that will include housing for
thousands of adult students and their families. Their lawyers have not been
shy to point out that they will use every legal avenue to pursue their plans,
including the federal statute RLUIPA. Fn.19 From what we know of the plan as
it has been leaked to the public, it will have real environmental and safety
problems; compelling interests that will allow the village to fight this plan, if
and when presented to the Village Board. You need to vote for a team that is
prepared to stand up to this threat of using the fundamentally unfair RLUIPA
statute as a hammer against our village. A team that is in it for the long term,
and one that has already prepared themselves with a strategy to fight for

Pomona. (Pls.’ Ex. 41.)”

242, “This same flier states that “[t]he single most important issue facing the
Village is clearly the Tartikoff development.” {Id.)”

44
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 45 of 53

243. “Sanderson, Yagel, and Louie vowed to “vigorously defend [the Village’s]

land use codes and regulations.” {Id.)”

244, “A second flier reiterated these same concerns and made the same

promises. (See Pls.’ Ex. 42, at 2.)”

245. “In a campaign video, Sanderson stated that Tartikov “could completely

change the village and the make-up of the village.” (Pis.’ Ex. 47, at 1.)”

246, Shortly before the election, Yagel and Louie drafted a submission for The
Journal News editorial page, (see Pis.’ FOF 4 286), stating their opposition to
Tartikov’s proposal and noting that “a virtual mini-city within the village|] that
will house thousands of homogenous individuals” was not a “natural’

progression” for the Village. (Pls.’ Ex. 17.)”

247. “Yagel was also quoted in the New York Times describing Plaintiffs plans
for the Subject Property as “disgusting.” {Pis.’ Ex. 169, at | finternal quotation

marks omitted}.)”

248. “Sanderson, Yagel, and Louie won the March 2007 election. (Joint Pretrial

Order Stipulations of Fact § 22.)”

249, A short time after his election to office, Yagel voted to adopt the 2007

Wetland Law.

250. “The Wetlands Law restricts Tartikov’s use of the Subject Property

because the location of the driveway onto the property falls within the 100-foot

45
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 46 of 53

buffer mandated by that law. (See Trial Tr. 1018.) An access road cannot be
built in any other location because of the presence of wetlands and steep
slopes, which would require significant regrading. (See id. at 781, 1017-18;

Pls.’ Ex. 1510 (“Beall Dec!.”) 44 264-65.”

201. Judge Karas made additional findings of fact related to Mr. Yagel and the
Village: “The Wetlands Law, the relevant provisions of which were adopted in
April 2007 (Local Law No. 5 of 2007), was enacted despite the fact that there is
no evidence that the Village conducted any studies prior to the adoption of the
law to determine where the Village’s wetlands were, what threats they faced, or
how best to protect them. Village officials did, however, know there were
wetlands located on the Subject Property before the law was adopted, (see Trial
Tr, 670 (Marshall stating that he knew there were wetlands on the Subject
Property prior to 2007); Pls.’ Ex. 69, at 1 (email from Yagel discussing the
presence of wetlands on the Subject Property}; Pls.’ Ex. 104, at 1 (Marshall
noting, in January 2002, that there are wetlands on the Subject Property}; Pls.’
Ex. 107, at 2 (October 22, 2001 Board meeting minutes noting that Marshall
“stressed” that YSV needed to protect the wetlands located on the Subject
Property}; Pls.’ Ex. 141, at 20 (1997 Update to the Village’s Master Plan noting
that the Subject Property contains “part of a large State-regulated wetland”)),
indicating that this law was designed to prevent Tartikov from building its

proposed rabbinical college.”

46
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 47 of 53

292. The district court noted, “Further evidence that the Village passed the
Wetlands Law to target Tartikov is found in the scope of the law’s provisions.
The law exempts from its coverage residences improved with single family
residences. See Village Code § 126-3(D) (“The aforesaid [100] foot buffer in
which regulated activities are not permitted to take place shall not apply to lots
that are improved with single-family residences.”} In the Village, there are
1,156 parcels of land, with 285 of them located within 100 feet of mapped
wetlands. (See Beall Decl. ¢ 180.) Of those 285 parcels, 240 of them are
improved with single family residences, leaving a maximum of 45 parcels
subject to regulation. (See id. 4 180-81.} The fact that the Subject Property

just so happens to be one of the 45 parcels subject to regulation is telling.”

203. “Also troubling is the Village’s decision to adopt a law relating to wetlands
in 2007, after it learned of Tartikov’s proposed use, despite the fact that it
considered passing a similar law in the 1990s. (See Ulman Aff. 7 92.) It was not
until Tartikov came along that such a law became “necessary” to prevent the

unidentified risks to the Village’s unidentified wetlands.”

254. Judge Karas found more than circumstantial evidence that the Village
engaged in intentional religious discrimination in 2007, when it enacted the
wetlands law, writing, “The Court need not rely solely on this circumstantial
evidence to conclude that the Wetlands Law was conceived of and passed with
a discriminatory purpose. Village officials explicitly stated their intent to thwart

Tartikov’s plans. Between the time the Wetlands Law was first proposed and

47
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 48 of 53

the time that it was adopted, Sanderson, Louie, and Yagel indicated in
campaign materials that voters needed to “stand up to the threat” that Tartikov
posed, further stating “[ylou need to vote for a team that is prepared to stand
up to this threat of using the fundamentally unfair RLUIPA statute as a
hammer against our village.” (Pls.’ Ex. 41.) Sanderson also specifically
indicated in a campaign video that the rabbinical college “could completely
change the village and the make-up of the village.” (Pls.’ Ex. 47, at 1 (emphasis
added).) The campaign materials for all three candidates indicated that “the
single most important issue facing the village [was] clearly the Tartiko[v]
development.” (Pis.’ Ex. 41.) Sanderson, Louie, and Yagel won the election in
March 2007, (see Joint Pretrial Order Stipulations of Fact | 22), and, at least,
Yagel and Louie voted in favor of passing the Wetlands Law, (see Defs.’ Post-

Trial Brief (“Defs.’” Mem.”}) 19 (Dkt. No. 323)),”

295. The judge noted, “In addition to these comments, Plaintiffs have identified
a number of other statements by Village officials indicative of Defendants’
prejudice against Tartikov and Orthodox/ Hasidic Jews, see Yeshiva Chofetz
Chaim Radin, Inc. v. Village of New Hempstead, 98 F. Supp. 2d 347, 355
(5.D.N.Y, 2000} (holding that “discriminatory comments by the [mlayor. ..
present grounds for allowing a jury to judge the credibility, and motivation, of
the [mjayor ... as well as the motivation that can be attributed to the [village

itself in passing the disputed provisions”), including:

48
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 49 of 53

¢ In February 2007, Yagel and Louie authored a letter to The Journal News
stating that “a virtual mini-city within the village ... that will house thousands
of homogenous individuals” was not a “natural” progression for the Village.
(Pls.’ Ex. 17 (internal quotation marks omitted).) Yagel was also quoted in the
New York Times stating that it was “disgusting” that Tartikov was “trying to
create [a] mini city in our village.” (Pls.’ Ex. 169, at 1 (internal quotation marks

ortted).)19

e Sanderson has publicly stated that the Village should “maintain{] its cultural
and religious diversity.” (Pls.’ Ex. 146 | 106 (internal quotation marks
omitted).}) However, Sanderson is unaware whether any Hasidic Jews live in the

Village. (See Trial Tr. 559.)

e Leslie Sanderson, who served as Village Clerk, testified that she was worried
Tartikov would “usurp” the Village and Board of Trustees. (Trial Tr. 543.) «
Louie made a Facebook post which indicated discriminatory animus towards
the Orthodox/ Hasidic Jewish population. (See Pis.’ Ex. 72.} See Tartikov Hl, 138

F. Supp. 3d at 392-93.”

256. As in the instant case, where Yagel has made efforts to disguise his
discriminatory intent through the use of various code words, Judge Karas
noted, “Significantly, these statements were made despite Defendants’ efforts to
refrain from publicly making disparaging or discriminatory comments. (See
Pls.’ Ex. 13, at 1 (email from Yagel to Louie and Sanderson noting that they

“[mfust be very careful about what we say” because they “[djon’t know who is in

49
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 50 of 53

the audience”); Pls.’ Ex. 146 4 110-11 (admitting that Louie and Yagel told
“everyone” at a Pomona Civic Association meeting that they “must be careful

about their statements”).)”

257, In footnote 19, commenting on the newspaper quotations cited above of
Yagel, the district court wrote, “Defendants take solace in the fact that these
statements were admitted as exhibits, but not for the truth of the matters
asserted. However, these statements were offered, and admitted, not for their
truth, but because they reveal Yagel’s and Louie’s animus toward Tartikov and

Orthodox / Hasidic Jews.”

298. Nor was the Village of Pomona’s conduct in showing hostility toward
Orthodox Jews demonstrated only by and through the Tartikov matter. Judge
Karas made the following findings of fact concerning the Village: “Defendants’
behavior with respect to other proposed projects is indicative of their intent to
thwart the expansion of the Orthodox/Hasidic community. The Village has a
demonstrated history of opposing various Orthodox/ Hasidic Jewish land uses
near the Village. As early as 1996, the Village opposed the expansion of Bais
Yaakov, an Orthodox Hasidic yeshiva in Ramapo. (See Pls.’ Ex. 125, at 7.) The
Village wrote a letter in opposition to the expansion, attended a Ramapo
meeting and read an opposition statement, challenged the expansion in court,
and encouraged Village residents to object to the expansion. (See id. at 7-8; see
also Trial Tr. 808 (UIman affirming that the Village encouraged opposition to

the expansion of Bais Yaakov).) In 1999, the Village did not object to the “Anna

50
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 51 of 53

Mann” property becoming an assisted living facility, but then when it was later
proposed that the property be used for a yeshiva, the Village did oppose the
development. (See Trial Tr. 802.) In 2004, as noted above, the Village opposed
Ramapo’s Comprehensive Plan and the ASHL. (See Pls.’ FOF 94 136-38, 141.)
The Village also expressed opposition to the development of three yeshivot
outside of the Village. (See Trial Tr. 808-11.} The Village does not, however,
have this same history of opposition when it comes to non-Orthodox/ Hasidic
land uses. In 2001, Marshall informed residents that they had to accept group
homes within the Village because such land uses were protected under the
PHA, (See Trial Tr. 614.)21 In May 2002, the Board, with the exception of one
Trustee, informally approved Barr Laboratories’ purchase of land within the
Village to erect an office building, even 21 The Village did not provide similar
instructions with regard to RLUIPA. Instead, it passed a resolution in February
2007 asking Congress to revisit the law. (See Pls.’ Ex. 58.) though the land was
zoned residential. (See Pls.’ Ex. 124, at POM0002022.) Furthermore, on the
same day it adopted Local Law No. 1 of 2007, the Board voted in favor of
applying for funds to create a senior citizen center within the Village. (See Pls.’s

Ex. 75, at POM0016278.)

209. And, before Judge Karas village attorney Ulman “testified that the Village
has “consistently opposed high-intensity development,” (Ulman Aff. {| 16), asa
means of showing that the Village opposes large developments regardless of

who proposes them, but the fact remains that the Village has consistently

54
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 52 of 53

opposed proposals by Orthodox/ Hasidic Jews.” Judge Karas rejected this

testimony as pretextual, masking discriminatory intent.

260. Judge Karas also made findings of fact that Yagel gave false testimony in
attempting to claim a non-discriminatory purpose for the wetland amendment
he favored, “Defendants also cite to the testimony of Sanderson, Yagel, and
Louie to argue that the Wetlands Law was not meant to discriminate against
Tartikov. (See Defs.’ Mem. 19.) Sanderson testified that the law was not passed
with the intention of keeping Tartikov out of the Village. (See Trial Tr. 521.) The
Court does not credit this testimony because Sanderson ran for mayor ona
platform that included a promise to fight to keep Tartikov from developing the
Subject Property and expressed concerns about the “make-up” of the Village
changing i Tartikov were to build on the property. (See Pls.’ Ex. 41; Pls.’ Ex.
47, at 1.) Yagel similarly testified that the Wetlands Law was not adopted to
prevent Tartikov from building a rabbinical college, (see Trial Tr. 728), and also
that he was unaware of the existence of wetlands on the property, (see id. at
727). The Court does not credit this testimony, and in one respect, it is false.
The Court does not credit Yagel’s testimony that the law was not adopted to
discriminate against Tartikov because Yagel made discriminatory comments
leading up to the adoption of the law. For example, in early 2007, Yagel co-
authored a letter to The Journal News stating that “a virtual mini-city within
the village .. . that will house thousands of homogenous individuals” was not a
“natural” progression for the Village, (Pls.’ Ex. 17 (internal quotation marks

omitted)), and was quoted in the New York Times saying that it was

52
Case 7:18-cv-11170-CS Document 72 Filed 06/10/20 Page 53 of 53

“disgusting” that Tartikov was “trying to create this minicity in our village,” (see
Pls. Ex. 169, at 1 (internal quotation marks omitted)}). The Court does not
credit the remainder of Yagel’s testimony because it is demonstrably false. As
indicated in the preceding paragraph, Yagel discussed the existence of

wetlands on the Subject Property in January 2007. (See Pls.’ Ex. 69, at 1, 3.).”

261. In affirming in part Judge Karas’ decision, the Court of Appeals for the
Second Circuit stated as follows: Yagel ran in 2007 village elections as part of a
slate with two other candidates who campaign on a promise to stand up to the
threat posed by a Jewish religious corporation, TRC, a rabbinical college, which
proposed to build a Torah community designed to isolate students from
distractions and surround them with others engaged in the same study. The
slate called RLUIPA “fundamentally unfair” and its deployment against the
Village of Pomona “a hammer against our village.” See Exhibit 3 to Sussman

Affirmation at 50.

Respectfully submitted,

   

MICHAEL)H. SUSSMAN [3497]

ae

SUSSMAN & ASSOCIATES
PO BOX 1005

GOSHEN, NY 10924
(845)-294-3991

Counsel for Plaintiff

53
